Citation Nr: 0725311	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, claimed on a 
direct basis and as secondary to a service-connected right 
eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and his grandson


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  He is a World War II veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for headaches, claimed as secondary to service-
connected scar, gunshot wound below the right eye with 
vitreous opacities right eye and foreign body, orbit and the 
lid right eye.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's headaches are shown as least as likely as 
not to be due to an in-service right eye shrapnel injury.




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, headaches are 
related to an in-service right eye shrapnel injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




II.  Decision   

The veteran contends that his headaches were incurred on a 
secondary basis as a result of his service-connected right 
eye injury.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran testified during the June 2007 hearing that he 
has had continuous headaches since his in-service injury to 
the right eye.  An August 1944 clinical record brief states 
that the veteran sustained injury to the right eye and lower 
eyelid in June 1944, when a sniper's bullet ricocheted off 
the veteran's lower eyelid.  The veteran was diagnosed with a 
healed, lacerated wound of the right lower eyelid with a 
small foreign body in the right lower eyelid.  Thereafter, in 
a January 1946 rating decision, the RO granted service 
connection for a scar, gunshot wound below the right eye, and 
assigned a noncompensable rating effective December 1945. 

In February 1949, the veteran submitted a personal statement 
stating that his service-connected disability warranted 
outpatient treatment, and specifically stated that "severe 
headaches originating in the right side of [the] head have 
been frequent."  Post service treatment records from 
November 1990 to March 2007 reflect continuing complaints and 
treatment for headaches.

In March 2004, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he has 
headaches approximately four to five times per week.  He 
explained that the headaches are severe, with periodic 
nausea, lasting approximately two to three hours after taking 
medication.  The veteran informed the examiner that drinking 
Coca-Cola and taking aspirin provides relief.  Upon a review 
of the claims file and physical examination of the veteran, 
the examiner noted the veteran's right eye injury in service 
and the onset of headaches in 1999, but indicated that no 
neurological deficits were present upon examination of the 
veteran.  The examiner diagnosed the veteran with headaches, 
and opined that "[i]t is unlikely that the veteran's 
headaches are related to his in-service right eye injury.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's headaches are related 
to his in-service right eye shrapnel injury.  The Board 
acknowledges the March 2004 VA examiner's opinion as 
competent medical evidence, but finds his opinion not 
probative.  As previously stated, the examiner reviewed the 
claims file and established the onset of the veteran's 
headaches beginning in 1999 based on VA outpatient treatment 
records; however, he failed to address that there was 
documented evidence of complaints of headaches long before 
1999, including in the veteran's February 1949 letter in 
which he reported the onset of his headaches shortly 
thereafter receiving the injury to his right eye.  

Furthermore, the Board is certainly aware that there are no 
service medical records or post service treatment records to 
substantiate the veteran's assertion that his headaches are 
related to his inservice right eye injury, but the veteran is 
competent to describe the occurrence, frequency, and severity 
of his headaches.  In Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), the Court held that a layperson was considered 
competent to testify as to the symptoms of a disability, such 
as pain.  The Court also held that the veteran's disability 
in that case, pes planus, was of the type that "lends itself 
to observation by a lay witness."  The Board believes that 
the veteran's headaches are in the nature of symptoms to 
which the veteran, as a layperson, may testify.  See Falzone, 
8 Vet. App. at 403; see also Barr v. Nicholson, No. 04-0534 
(U.S. Vet. App. June 15, 2007). 

In addition, the Board notes that there is no reason to doubt 
the veteran's credibility as to the date of onset of his 
headaches.  In fact, as the veteran's in-service eye injury 
occurred during combat, he Board observes that the veteran's 
lay assertions surrounding that event, including his report 
as to the onset of headaches, are presumed credible absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002).

The Board has considered whether a new examination is 
warranted in light of the deficiencies in the previous VA 
opinion.  However, in light of the veteran's advanced age, 
and because there is already credible and persuasive evidence 
of record establishing a continuity of symptomatology between 
his initial eye injury and his current complaints, the Board 
finds a remand for further development of the claim is not 
necessary and would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

As noted when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert, 1 
Vet. App. at 53-56.  Given the facts of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the appeal is allowed.




ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


